Case 1:09-cv-01714-GHW-RWL Document 336 Filed 06/23/20 Page 1 of 2

oo

D)B pop
Ky

OLIVER D. KINGSLEY, JR.

  

Vig if)

June 17, 2020 - diy me
ps Faq fo
Clerk of the District Court WO) ae Wp fi y
Southern District of NY If Ope
500 Pearl St, | MER!

New York, NY 10007

RE: Past Case #(s): 1:09-cv-01714-DAB-RWL Deutsche Bank AG, 15-cv-1249 (WHP)
Virtus Investment Partners, Cl # 01114866 Control # 7863356890 Virtus Investment
Partners, Inc. and 1:15-mc-00040-AKH (S.D.N.Y.) American Realty Capital Properties,
Inc.

Dear Clerk:

I have previously received Litigation notices for stockholder suits from your court. I
moved from Birmingham, AL in December 2019. Once my forwarding order expires for
my mail, I will no longer receive these notices. Iam asking that my address be
updated as outlined below. This will apply for myself and Sally Y. Kingsley or any trust
associated with us (Marital Trust, Family Trust, 2017 Revocable Trust and Personal
Trusts). I also have an IRA that occasionally receives notices.

New Address: Mr. Oliver D. Kingsley, Jr.

344 North Oates Street
Dothan, AL 36303

If you need to speak to me, you may call my cell phone # 205-533-1278 or my office at
334-699-7444 (you would speak to my Executive Assistant Mrs. Jan Efurd).

Thank you very much for your assistance.

Sincerely,

   

Oliver D. Kingsle

344 North Oates Street « Dothan, AL 36303
334 699-7439 office « 205 533-1278 cell
oliver.kingsley@usa.net
 

ge 2 of 2

liver D. Kingsley, Jr.
344 N. Oates St.
Dothan, AL 36303

 

 

          

RO PGES

eT, oc)

 

Clerk of the District
Southern District of NY
500 Pearl St.

New York, NY 10007

et eb PA peel fl pe [yap dy lfpe creep tpt fp dp baa ffl

 

Case 1:09-cv-01714-GHW-RWL Document 336 Filed 06/23/20 Pa

 
